Order filed August 30, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00532-CV
                                   ____________

      DIANA G. OFFORD AND DIOGU KALU DIOGU II, Appellants

                                         V.

                   WEST HOUSTON TREES, LTD, Appellee


                On Appeal from the County Court at Law No. 2
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-CPR-028846

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the County Court at Law No. 2 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 29, 2016, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within 30 days of
the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM